Citation Nr: 0116690	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an original rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active military service from March to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Iowa.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).    

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Service connection for PTSD was granted in a January 1999 
rating decision that awarded a 50 percent disability 
evaluation, effective from February 14, 1990.  The veteran 
appealed a December 1999 RO action that confirmed and 
continued that evaluation.  He maintains that the current 
manifestations of his psychiatric disability are more severe 
than are represented by the presently assigned disability 
evaluation.

According to a January 2001 VA examination report, the 
veteran "attends group therapy at the Boise VAMC for 
substance abuse and related problems" and received 
prescribed medication from VA.  When hospitalized the next 
month by his primary VA physician, the discharge summary 
indicates that the veteran had "poor attendance to psyche 
alcohol group, weekly group."  However, recent VA outpatient 
mental hygiene clinic or substance abuse treatment records 
are not associated with the claims folder and must be, prior 
to consideration of the claim.  VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the 
record suggests that additional VA medical evidence might be 
available that is not available to the Board at this time.  
See VCAA § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified as amended at 38 U. S. C. § 5103A).  

Further, the January 2001 VA examination report reflects that 
the veteran last worked full-time in about 1995, and 
attributed his inability to work to concentration problems.  
He occasionally worked for a friend as a tile setter or doing 
construction work.  His logical and abstract reasoning were 
fair to poor.  The veteran denied any hallucinations or panic 
attacks, and was oriented.  Final diagnoses included PTSD, 
schizoaffective disorder, and amphetamine dependence.  The 
examiner said many of the veteran's reported symptoms, 
including fatigue, nightmares, hypersomnia, depression, and 
confusion were common to all three psychiatric disorders.  
Thus, it was impossible to accurately determine how much the 
PTSD contributed to the total symptom complex.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned, 
although the examiner did not provide a complete multiaxial 
diagnosis.  

However, according to the February 2001 VA discharge summary, 
when hospitalized, the veteran reported "a lot of noises in 
my head", had auditory hallucinations, saw water moving and 
bugs, and heard "jungle noises".  At his discharge, a GAF 
score of 25 was assigned, with his highest score in the last 
year 45. 

The veteran's service representative argues on his behalf 
that the 50 percent disability rating is inconsistent with 
the veteran's most currently assessed GAF score of 25.  The 
representative points out that the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed., (DSM-IV) provides that, with a GAF score 
between 20 to 30, an individual is considered to be in some 
danger of hurting himself or others, or with behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment.  Therefore, 
it is argued that the medical evidence of record paints the 
picture of a veteran who is totally disabled due to PTSD.

The record indicates that the veteran is in receipt of 
disability benefits from the Social Security Administration, 
for what is characterized as a major depressive disorder.  
The Board appreciates the difficulty faced by medical 
personnel in attempting to distinguish between the service-
connected PTSD and any non-service-connected mental disorder 
which may be present, to include any substance abuse 
disorder.  Indeed, the January 2001 VA medical examiner noted 
that it was virtually impossible to separate the symptoms 
underlying the diagnoses of PTSD, schizoaffective disorder, 
and amphetamine dependence.  Nevertheless, in view of the 
widely disparate GAF scores in January and February 2001, we 
are unable to determine the correct disability rating at this 
time.

The Board believes further VA examination is warranted.  We 
recognize that the scheduling of a new examination will 
entail a delay in the final disposition of this appeal.  
Although he has been previously examined for VA purposes, we 
emphasize to the veteran the importance of a new examination 
to ensure adequate clinical findings to which to apply the 
rating criteria.  The veteran is hereby advised that a 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating 
shall result in denial of that claim.  38 C.F.R. § 3.655 
(2000).

Finally, it is noted that the veteran's disagreement is with 
the disability rating assigned for PTSD following the initial 
grant of service connection.  This raises the possible 
applicability of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, this case is REMANDED for the following:

1. The veteran should be requested to provide 
the names, addresses and approximate dates of 
treatment for all health care providers who 
may possess additional records pertinent to 
his claims.  When the requested information 
and any necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all indicated records and associate 
them with the claims file.  In any event, the 
RO should request all in and outpatient mental 
hygiene and substance abuse treatment records 
regarding the veteran from the VA Medical 
Center in Boise, Idaho, that are not already 
of record.

2. The veteran should be afforded a VA 
psychiatric examination, to determine the 
current severity of his service-connected 
PTSD.  All necessary tests and studies should 
be accomplished, and all clinical 
manifestations should be reported in detail. A 
social, educational and work history should be 
obtained.  The claims folder, to include this 
Remand, must be made available to the examiner 
for review prior to the examination.

a. All indicated tests must be conducted, 
and the findings of the examiner must 
address the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due 
to PTSD.

b. The examiner should report a multiaxial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to 
the extent to which the veteran's 
service-connected PTSD, exclusive of any 
other mental disability, interferes with 
his ability to establish and maintain 
relationships, and causes any reduction 
in his initiative, efficiency, 
flexibility, and reliability levels.

c. The examiner should also provide an 
opinion as to the extent to which PTSD 
causes occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; and difficulty 
in establishing and maintaining 
effective work and social relationships. 
Moreover, it should be noted whether 
there is occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); and an inability to 
establish and maintain effective 
relationships.

d. Finally, the examiner should assess the 
degree of social and industrial 
impairment due to PTSD, should assign a 
numerical score on the GAF Scale and 
include an explanation of the numerical 
score assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to PTSD 
alone, distinguishing, to the extent 
feasible, any other mental disorders 
that are present.  The examiner should 
offer an opinion as to whether the 
veteran's service-connected PTSD renders 
him unemployable, given his education 
and work experience.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3. The RO should then review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied. 

4. Thereafter, the RO should readjudicate this 
claim, with consideration given to Fenderson, 
supra.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


